DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 10/19/2021.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11,182,055 Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US 11,182,055 contain every element of claims 1-6, 8-13, and 15-20 of the instant application. 
US 11,182,055
Instant Application 17/504828
Claims 1, 7 and 13.  A method comprising: causing display of a presentation of media at a client device, the presentation of the media including a display of an icon that corresponds with a location of interest; receiving an input that selects the icon from the client device, the input comprising an input attribute that includes an input duration; accessing location data from the client device in response to the input that selects the icon, the location data identifying a location within a threshold distance of the location of interest that corresponds with the icon; selecting one or more menu options from among a collection of menu options based on the input duration of the input and the location data from the client device; generating a menu element based on the icon and the input attribute in response to the input that selects the icon, the menu element including the one or more menu options and a display of a map image that includes the location of interest and an indication of the location of the client device; and presenting the menu element at a position within the presentation of the media at the client device.

Claims 4, 10 and 16. The method of claim 1, wherein the icon corresponds with an event that comprises a location and a date, the menu element includes an indication of the location and the date, and the method further comprises: receiving a selection of the menu element from the client device; and adding the event to a calendar associated with the client device in response to the selection.
Claims 1, 8, and 15. A method comprising: causing display of a presentation of media at a client device, the presentation of the media including a display of an icon that corresponds with an event, the event comprising a location and a time; receiving an input that selects the icon from the client device; accessing a calendar associated with a user profile that corresponds with the client device; and adding the event to the calendar associated with the user profile based on the location and the time of the event.

Claims 2, 9, and 16. The method of claim 1, wherein the adding the event to the calendar associated with the user profile further comprises: generating a menu element based on the icon in response to the input that selects the icon; presenting the menu element at a position within the presentation of the media; receiving a selection of the menu element; and adding the event to the calendar associated with the user profile based on the selection of the menu element.

3, 10, and 17. The method of claim 2, wherein the input comprises an input attribute, and the generating the menu element further comprises: generating the menu element based on the input attribute of the input.
2, 8 and 14. The method of claim 1, wherein the client device is associated with a user profile that comprises user data, and the generating the menu element includes: generating a set of menu options based on the user data in response to the input that selects the icon; and wherein the menu element includes the set of menu options
4, 11, and 18 . The method of claim 2, wherein the menu element comprises a set of menu options, and wherein the selection of the menu element includes a selection of an option from among the set of menu options, and wherein the adding the event to the calendar associated with the user profile is based on the selection of the option.
5, 11, and 17. The method of claim 1, wherein the client device is a first client device associated with a first user account, the icon corresponds with a location, and the generating the menu element includes: identifying a second client device associated with a second user account at the location that corresponds with the icon; and generating the menu element based on the identifying the second client device associated with the second user account at the location that corresponds with the icon, the menu element including an identifier associated with the second user account.

3, 9 and 15. The method of claim 1, wherein the client device is associated with a first user account that comprises first user data, the icon corresponds with a second user account that comprises second user data, and the generating the menu element further comprises: determining a relationship of the first user account and the second user account based on the first user data and the second user data; and generating the menu element based on the relationship

5, 12, and 19. The method of claim 2, wherein the client device is associated with a first user account that comprises first user data, the icon corresponds with a second user account that comprises second user data, and the generating the menu element further comprises: determining a relationship of the first user account and the second user account based on the first user data and the second user data; and generating the menu element based on the relationship.
6 and 12. The method of claim 1, wherein the media includes image data.
6, 13, and 20. The method of claim 1, wherein the media comprises image data.


Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2015/0347534 A1, hereinafter Gross) in view of Allen et al. (US 20160085863 A1, hereinafter Allen).

As to independent claim 1, Gross teaches a method comprising: 
causing display of a presentation of media at a client device (“FIG. 6F shows a screen that a user can view upon opening a message on device 500 (e.g., an e-mail displayed by E-mail Client Module 140) with device 500.” Paragraph 0229), the presentation of the media (i.e. text message) including a display of an icon that corresponds with an event, the event comprising a location and a time (Suggestion portion 630 further includes a banner when selected, causes to display event information as shown in Fig. 6G, paragraph 0229); 
receiving an input that selects the icon from the client device (Suggestion portion 630 further includes a banner when selected, causes to display event information as shown in Fig. 6G, paragraph 0229); 
accessing a calendar associated with a user profile that corresponds with the client device (a calendar is accessed to add the events shown in Fig 6G - “calendar module 148 includes executable instructions to create, display, modify, and store calendars and data associated with calendars (e.g., calendar entries, to-do lists, etc.) in accordance with user instructions” Paragraph 0112); and 
adding the event to the calendar associated with the user profile based on the location and the time of the event (The user interface of FIG. 6G includes user interface object “Add to calendar” that, when selected, causes device 500 to add each identified event information (e.g., the two suggested calendar events shown in FIG.  6G) to a corresponding calendar event in added state 550, paragraph 0228).
Gross does not appear to expressly teach causing display of a presentation of media at a client device, and the presentation of the media including a display of an icon.
Gross does not appear to expressly teach causing display of a presentation of media at a client device, and the presentation of the media including a display of an icon.
Allen teaches display of a presentation of media at a client device, and the presentation of the media including a display of an icon (Fig. 5F media filter 560 of merchant B is provided and displayed in the display 1804 on top of the media content 1806).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gross to comprise causing display of a presentation of media at a client device, and the presentation of the media including a display of an icon.  One would have been motivated to make such a combination to improve the experience associated with presentation on the user interface of mobile devices.

As to dependent claim 6, Gross teaches the method of claim 1, Gross does not appear to expressly teach wherein the media comprises image data.
Allen teaches wherein the media comprises image data (image 1806).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gross to comprise wherein the media comprises image data.  One would have been motivated to make such a combination to improve the experience associated with presentation on the user interface of mobile devices.

As to dependent claim 7, Gross teaches the method of claim 1, Gross does not appear to expressly wherein the causing display of the presentation of the media at the client device further comprises: 
receiving a message that includes the media at the client device; and 
causing display of the presentation of the media based on the message.
Allen teaches receiving a message that includes the media at the client device (“the messaging application 120 provides messaging mechanisms for users of the client devices 110, 112 to send message that include text and media content such as pictures and video.” Paragraph 0056); and 
causing display of the presentation of the media based on the message (image 1806).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gross to comprise receiving a message that includes the media at the client device; and causing display of the presentation of the media based on the message.  One would have been motivated to make such a combination to improve the experience associated with presentation on the user interface of mobile devices.

Claims 8, 13, and 15 reflect a system embodying the limitations of claims 1, 6-7. Therefore, the claims are rejected similar rationale.

Claim 20 reflects a non-transitory machine-readable medium embodying the limitation of claim 6. Therefore, the claim is rejected under similar rationale. 

Claims 2, 4-5, 9, 11-12, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. in view of Allen et al., and Pai et al. (US 20190273652 A1, hereinafter Pai).

As to dependent claim 2, Gross teaches the method of claim 1, Gross further teaches wherein the adding the event to the calendar associated with the user profile further comprises: 
generating a menu element based on the icon in response to the input that selects the icon (Suggestion portion 630 further includes a banner when selected, causes to display event information as shown in Fig. 6G,. The user interface of FIG. 6G includes user interface object “Add to calendar”, paragraph 0229); 
adding the event to the calendar associated with the user profile based on the selection of the menu element (The user interface of FIG. 6G includes user interface object “Add to calendar” that, when selected, causes device 500 to add each identified event information (e.g., the two suggested calendar events shown in FIG.  6G) to a corresponding calendar event in added state 550, paragraph 0228).
Gross does not appear to expressly teach presenting the menu element at a position within the presentation of the media; receiving a selection of the menu element.
Pai teaches presenting the menu element at a position within the presentation of the media; receiving a selection of the menu element (Fig. 11 displays menu elements (“contact info”, “Get Direction”) at the bottom of interface 1140).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gross to comprise presenting the menu element at a position within the presentation of the media; receiving a selection of the menu element.  One would have been motivated to make such a combination to allow a user act conveniently.

As to dependent claim 4, Gross teaches the method of claim 2, Gross further teaches wherein the menu element comprises a set of menu options, and wherein the selection of the menu element includes a selection of an option from among the set of menu options, and wherein the adding the event to the calendar associated with the user profile is based on the selection of the option(The user interface of FIG. 6G includes user interface object “Add to calendar” that, when selected, causes device 500 to add each identified event information (e.g., the two suggested calendar events shown in FIG.  6G) to a corresponding calendar event in added state 550, paragraph 0228).

As to dependent claim 5, Gross teaches the method of claim 2, Gross does not appear to expressly teach wherein the client device is associated with a first user account that comprises first user data, the icon corresponds with a second user account that comprises second user data, and the generating the menu element further comprises: 
determining a relationship of the first user account and the second user account based on the first user data and the second user data; and 
generating the menu element based on the relationship.
Pai teaches determining a relationship of the first user account and the second user account based on the first user data and the second user data (“the application server may maintain and/or cache information relating to members of services.” paragraph 0051 i.e., members’ data); and 
generating the menu element based on the relationship (menu options are included in the details window 1140 based on the relationship between the first user and the second user presented by icon 1130 in Fig. 11).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gross to comprise determining a relationship of the first user account and the second user account based on the first user data and the second user data; and generating the menu element based on the relationship.  One would have been motivated to make such a combination to allow a user act conveniently.

Claims 9, 11-12 reflect a system embodying the limitations of claims 2, 4-5 Therefore, the claims are rejected similar rationale.

Claims 16 and 18-19 reflect a non-transitory machine-readable medium embodying the limitation of claims 2, 4-5. Therefore, the claims are rejected under similar rationale. 

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. in view of Allen et al., Pai et al., and Krishna et al. (US 20190050115 A1, hereinafter Krishna).

As to dependent claim 3, Gross teaches the method of claim 2, Gross does not appear to expressly teach wherein the input comprises an input attribute, and the generating the menu element further comprises: 
generating the menu element based on the input attribute of the input.
Krishna teaches wherein the input comprises an input attribute, and the generating the menu element further comprises: 
generating the menu element based on the input attribute of the input (“Responsive to user input detection module 122 determining the characteristic of the user input is the first characteristic, UI module 120 may output, for display at UID 112, a first set of interface elements 106A-106B in user interface 102B (540)” paragraph 0157).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gross to comprise the generating the menu element further comprises: generating the menu element based on the input attribute of the input.  One would have been motivated to make such a combination because “By enabling the display different sets of sub-elements according to different user inputs, techniques of this disclosure may provide a way for a user to quickly view specific and advanced information and/or perform specific and advanced actions associated with the corresponding application without requiring the user to first open the application or perform a customization process on the interface element associated with the application” Krishna - paragraph 0004.

Claim 10 reflects a system embodying the limitations of claim 3. Therefore, the claim is rejected similar rationale.

Claim 17 reflects a non-transitory machine-readable medium embodying the limitation of claim 3. Therefore, the claim is rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/           Primary Examiner, Art Unit 2171